Order entered September 15, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00422-CR

                           NOLAN LAVON JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-48249-M

                                            ORDER
       We GRANT court reporter Belinda Baraka’s September 13, 2016 second request for an

extension of time to file the reporter’s records. The time to file the reporter’s record is extended

to October 12, 2016.


                                                       /s/   LANA MYERS
                                                             JUSTICE